In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00076-CR

ELIGAH DARNELL, Appellant                  §   On Appeal from the 432nd District Court

                                           §   of Tarrant County (1575071D)

                                           §   November 10, 2021
V.
                                           §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dana Womack
                                         Justice Dana Womack